     Case 2:20-cv-01471-KJD-EJY Document 10 Filed 10/29/20 Page 1 of 2




 1 GINA M. MUSHMECHE, ESQ.
     Nevada Bar No. 11611
 2 KRAVITZ, SCHNITZER, & JOHNSON, CHTD
     8985 S. Eastern Avenue, Suite 200
 3 Las Vegas, NV 89123
     Telephone: 702-362-6666
 4 Facsimile: 702-362-2203
     gmushmeche@kssattorneys.com
 5
     Attorneys for Defendant Meridian Financial Services, Inc.
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA
10 Raynaldo Salvador,                               )   Case No. 2:20-cv-01471-KJD-EJY
                                                    )
11                Plaintiff,                        )   STIPULATION AND ORDER
                                                    )   EXTENDING DEADLINE FOR
12 v.                                               )   MERIDIAN FINANCIAL
                                                    )   SERVICES, INC. TO RESPOND TO
13 Meridian Financial Services, Inc.                )   PLAINTIFF’S COMPLAINT
                                                    )
14                Defendant.                        )   [THIRD REQUEST FOR
                                                    )   EXTENSION]
15
16         COMES NOW, Defendant Meridian Financial Services, Inc. (“Defendant”), and
17 Plaintiff, Raynaldo Salvador (“Plaintiff”), by and through their respective counsel of
18 record, stipulate and agree to extend the deadline to November 26, 2020, for Defendant
19 to answer or otherwise plead in response to Plaintiff’s Complaint.
20         The Parties have reached settlement in principle, but need additional time to
21 finalize the terms. Plaintiff has no opposition to Defendant’s request for an extension .
22         No additional requests for extensions are contemplated.
23         IT IS SO STIPULATED.
24 ///
25 ///
26 ///
27 ///
28


                                                                                 1034669\306897243.v1
     Case 2:20-cv-01471-KJD-EJY Document 10 Filed 10/29/20 Page 2 of 2




 1         DATED this 29th day of October, 2020.
 2
     KRIEGER LAW GROUP, LLC                      KRAVITZ, SCHNITZER & JOHNSON,
 3                                               CHTD
 4
   /s/ David Krieger                             /s/ Gina M. Mushmeche
 5 David Krieger, Esq.                           Gina M. Mushmeche, Esq.
   Nevada Bar No. 9086                           Nevada Bar No. 116411
 6 Shawn Miller, Esq.                            8985 S. Eastern Avenue, Suite 200
   Nevada Bar No. 7825                           Las Vegas, Nevada 89123
 7 2850 W. Horizon Ridge Parkway, Suite 200
   Henderson, NV 89052                           Tel: 702-362-6666
 8 Telephone: 702-848-3855                       gmushmeche@ksjattorneys.com
   dkrieger@kriegerlawgroup.com                  Attorneys for Defendant Meridian Financial
 9 smiller@kriegerlawgroup.com                   Services, Inc.
   Attorneys for Plaintiff
10
11
12
13                                            ORDER
14
                                          IT IS SO ORDERED:
15
16
17
                                              ELAYNA J. YOUCHAH
18                                            UNITED STATES MAGISTRATE JUDGE
19
20                                            DATED THIS 29th day of October, 2020.
21
22
23
24
25
26
27
28

                                                2
                                                                               1034669\306897243.v1
